Order filed June 24, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                Nos. 11-21-00082-CR, 11-21-00083-CR,
         11-21-00084-CR, 11-21-00085-CR, & 11-21-00086-CR
                             __________

                YAHEL ELIYAH MCDANIEL, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 91st District Court
                           Eastland County, Texas
          Trial Court Cause Nos. 25663, 25665, 25668, 25760, & 25960


                                    ORDER
      Appellant, Yahel Eliyah McDaniel, has filed a motion to consolidate his
appeals in this court. Appellant indicates in his motion that all five of his appeals
arise from the same facts and circumstances and that he was convicted of all five on
the same day. He also indicates that the State does not oppose the motion.
      We grant Appellant’s motion to consolidate his appeals. Accordingly, we
consolidate our Cause Nos. 11-21-00083-CR, 11-21-00084-CR, 11-21-00085-CR,
and 11-21-00086-CR into our Cause No. 11-21-00082-CR for all purposes. All
future correspondence and filings related to the appeals from trial court cause nos.
25663, 25665, 25668, 25760, and 25960 should bear this court’s docket number 11-
21-00082-CR.


                                                   PER CURIAM


June 24, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2